MEMORANDUM **
Richard L. Van Winkle appeals pro se the district court’s order dismissing with prejudice Van Winkle’s 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.
The district court did not abuse its discretion by dismissing Van Winkle’s action as frivolous because the action sought to declare an Oregon state court divorce judgment void. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.1995); Coats v. Woods, 819 F.2d 236, 237 (9th Cir.1987) (“federal courts traditionally decline to exercise jurisdiction in domestic relations cases”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.